Pee Cueiam :
The vendor of the land was ready and willing at all times to convey a good title according to the terms of his contract. After the vendee had made several payments according to his agreement he put it out of his power to fulfil the residue of his contract
. His payments were voluntary. He then cannot rescind the contract and recover the sum which he had thus paid to the vendor. It matters not that the vendor- might not have been compelled to perform his agreement; it is sufficient that he was ready and willing to do so.
Judgment affirmed.